*1314Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by Anita D. Ferguson (plaintiff) when she slipped and fell in a locker room at defendant Niagara County Community College. According to plaintiff, there was water on the floor of the locker room where she fell. Supreme Court properly denied defendants’ motion for summary judgment dismissing the amended complaint. Defendants failed to meet their “initial burden of establishing that [they] did not create the [allegedly] dangerous condition that caused plaintiff to fall and did not have actual or constructive notice thereof’ (Quinn v Holiday Health & Fitness Ctrs. of N.Y., Inc., 15 AD3d 857, 857 [2005]; see Cooper v Carmike Cinemas, Inc., 41 AD3d 1279, 1280 [2007]; Kimpland v Camillus Mall Assoc., L.P., 37 AD3d 1128 [2007]). The failure of defendants to meet their burden requires denial of the motion, “regardless of the sufficiency of the opposing papers” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; see Ayotte v Gervasio, 81 NY2d 1062 [1993]). Present-Scudder, P.J., Hurlbutt, Smith, Centra and Pine, JJ.